               Case 20-10343-LSS               Doc 5475         Filed 07/02/21         Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
BOY SCOUTS OF AMERICA AND                                    ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                          )
                                                             ) (Jointly Administered)
                                     Debtors.                )
                                                       Objection Deadline: July 16, 2021 at 4:00 p.m. (ET)
                                                       Hearing Date: Scheduled only if necessary



               FOURTH MONTHLY APPLICATION OF ROCK CREEK
                ADVISORS LLC, PENSION FINANCIAL ADVISORS TO
             THE TORT CLAIMANTS’ COMMITTEE, FOR ALLOWANCE
                  OF COMPENSATION AND REIMBURSEMENT OF
         EXPENSES FOR THE PERIOD FROM APRIL 1 THROUGH APRIL 30, 2021

    Name of Applicant:                                    Rock Creek Advisors LLC
    Authorized to Provide Professional
                                                          Tort Claimants’ Committee
    Services to:
                                                          Effective as of November 20, 2020 by order
    Date of Retention:
                                                          signed on or about January 11, 2021
    Period for which Compensation and
                                                          April 1, 2021 through April 30, 2021
    Reimbursement is Sought:
    Amount of Compensation Sought as
                                                          $38,468 (80% of $48,085)
    Actual, Reasonable and Necessary:
    Amount of Expense Reimbursement
    Sought as Actual, Reasonable and                      $0.00
    Necessary:

This is a:        _x___ monthly               ____ interim ___ final application.

                  The total time expended for fee application preparation is approximately 2.0 hours

and the corresponding compensation requested is approximately $800.00.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:234741.1 85353/002
               Case 20-10343-LSS         Doc 5475      Filed 07/02/21   Page 2 of 11




                                   PRIOR APPLICATIONS FILED

   Date          Period Covered         Requested        Requested      Approved       Approved
  Filed                                   Fees           Expenses         Fees         Expenses
 02/23/21      11/20/20 – 12/31/20       $69,305.00           $0.00      $52,984.00          $0.00
 04/07/21      01/01/21 – 02/28/21       $47,040.00           $0.00      $37,632.00          $0.00
 05/03/21      03/01/21 – 03/31/21       $32,845.00           $0.00      $26,276.00          $0.00



                             ROCK CREEK ADVISORS PROFESSIONALS

 Name of Professional             Position of the Applicant       Hourly      Total    Total
     Individual                                                    Rate       Hours Compensation
                                                                              Billed
 John L. Spencer III           Managing Director                    $950.00    33.20   $31,540.00
 Timothy P. Peach              Managing Director                    $650.00    24.30   $15,795.00
 Heidi Lipton                  Founding Partner                     $300.00     2.50   $ 750.00

                                        Grand Total: $48,085.00
                                        Total Hours:      60.00
                                        Blended Rate: $ 787.41




DOCS_DE:234741.1 85353/002                         2
               Case 20-10343-LSS            Doc 5475        Filed 07/02/21       Page 3 of 11




                                 COMPENSATION BY CATEGORY

                    Project Category                             Total Hours                 Total Fees

    Document Review                                                            16.8                $14,640.00

    Meetings - with Counsel                                                     4.9                 $3,995.00

    Meetings - Other                                                            5.9                 $4,645.00

    Internal Communications                                                    22.3                $17,885.00

    Fee Application                                                             3.7                 $1,890.00

    Business Analysis                                                           5.5                 $4,175.00

    Regulatory Analysis                                                         0.9                   $855.00




                                          EXPENSE SUMMARY

       Expense Category                               Service Provider2                             Total
                                                        (if applicable)                            Expenses
    N/A                                                                                                $0.00




2
  Rock Creek may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS_DE:234741.1 85353/002                              3
               Case 20-10343-LSS               Doc 5475         Filed 07/02/21         Page 4 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
BOY SCOUTS OF AMERICA AND                                    ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                          )
                                                             ) (Jointly Administered)
                                     Debtors.                )
                                                       Objection Deadline: July 16, 2021 at 4:00 p.m. (ET)
                                                       Hearing Date: Scheduled only if necessary




               FOURTH MONTHLY APPLICATION OF ROCK CREEK
                ADVISORS LLC, PENSION FINANCIAL ADVISORS TO
             THE TORT CLAIMANTS’ COMMITTEE, FOR ALLOWANCE
                  OF COMPENSATION AND REIMBURSEMENT OF
         EXPENSES FOR THE PERIOD FROM APRIL 1 THROUGH APRIL 30, 2021

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the “Bankruptcy Rules”), and the “Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief,” signed on or

about April 6, 2020 (the “Administrative Order”), Rock Creek Advisors LLC (“Rock Creek”),

pension financial advisor for the Tort Claimants’ Committee (the “Committee”), hereby submits

its Fourth Monthly Application for Allowance of Compensation and Reimbursement of

Expenses for the period from April 1, 2021 through April 30, 2021 (the “Application”).




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:234741.1 85353/002
               Case 20-10343-LSS            Doc 5475      Filed 07/02/21    Page 5 of 11




                 By this Application Rock Creek seeks a monthly interim allowance of

compensation in the amount of $48,085.00 and actual and necessary expenses in the amount of

$0.00 for a total allowance of $48,085.00 and payment of $38,468.00 (80% of the allowed fees)

and reimbursement of $0.00 (100% of the allowed expenses) for a total payment of $38,468.00

for the period April 1, 2021 through April 30, 2021 (the “Fee Period”). In support of this

Application, Rock Creek respectfully represents as follows:

                                              BACKGROUND

                 1.          On February 18, 2020 (the “Petition Date”), the Debtors commenced their

chapter 11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

The Debtors have continued in possession of their property and continued to operate and manage

their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in the Debtors’ chapter 11 cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          On or about April 6, 2020, the Court signed the Administrative Order,

authorizing certain professionals (the “Professionals”) to submit monthly applications for interim

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Administrative Order provides, among other things, that a Professional may submit monthly

fee applications. If no objections are made within fourteen (14) days after service of the monthly

fee application the Debtors are authorized to pay the Professional eighty percent (80%) of the

requested fees and one hundred percent (100%) of the requested expenses. Beginning with the



DOCS_DE:234741.1 85353/002                            2
               Case 20-10343-LSS            Doc 5475     Filed 07/02/21    Page 6 of 11




period ending April 30, 2020 and at three-month intervals thereafter, each of the Professionals

shall file and serve an interim application for allowance of the amounts sought in its monthly fee

applications for that period. All fees and expenses paid are on an interim basis until final

allowance by the Court.

                 4.          The retention of Rock Creek, pension financial advisor, was approved

effective as of January 11, 2021 by this Court’s “Order Authorizing and Approving the Retention

of Rock Creek Advisors LLC, as Pension Financial Advisors to the Tort Claimants’ Committee

Request For Entry Of An Order Under 11 U.S.C. §§ 1103(A) And 328(A) and Fed. R. Bankr. P.

2014(A) Authorizing Retention of Rock Creek Advisors LLC as Pension Financial Advisor as of

November 20, 2020,” signed on or about January 11, 2021 (the “Retention Order”). The

Retention Order authorized Rock Creek to be compensated on an hourly basis and to be

reimbursed for actual and necessary out-of-pocket expenses.

                                          RELIEF REQUESTED

                 5.          By this Application, in accordance with the Administrative Order, Rock

Creek requests payment in the amount of $38,468, which is equal to 80% (i.e., $48,085) of the

total fees incurred by Rock Creek during the Fee Period for its services to the Committee.

                                SUMMARY OF SERVICES RENDERED

                 6.          All services for which Rock Creek requests compensation were performed

for or on behalf of the Committee.

                 7.          During the Fee Period, Rock Creek undertook a number of tasks necessary

to understanding controlled group and pension sponsorship issues related to the BSA Retirement



DOCS_DE:234741.1 85353/002                           3
               Case 20-10343-LSS           Doc 5475      Filed 07/02/21   Page 7 of 11




Plan, which is the primary subject of Rock Creek’s engagement. Those tasks included:

researching and reviewing the legal and legislative background with regard to controlled group

status, reviewing BSA-related documents germane to the issues (including Retirement Plan

documents, actuarial memos and reports, BSA financial reports, BSA and Local Council

charters, memos provided by BSA and their representatives, historical BSA Board minutes and

related reports, and other documents relevant to the issue), and discussions with Tort Claimant

legal counsel and other representatives regarding controlled group status.

                                 SUMMARY OF SERVICES BY TASK


                 8.          A summary of services and compensation by task follows:

Task: Document Review
(16.8 hours; $14,640.00)
Time spent includes researching and documenting relevant information regarding the BSA
Pension Plan, specifically documents and filings pertaining to the ERISA controlled group status
of various entities, documents describing the Debtors' state of affairs from public and non-public
sources, memoranda from other involved parties regarding controlled group issues and the status
of the BSA Pension Plan, actuarial and other information about the BSA pension plan, as well as
documents and schedules provided in the virtual data room. A significant portion of time billed
for this period focused on court filings made by the BSA and its advisors, and responses and/or
objections made by the BSA, TCC, and their advisors.

Task: Meetings – with Counsel
(4.9 hours; $3,995.00)
Time spent includes updating Pachulski Stang Ziehl & Jones LLP, counsel to the Tort
Claimants’ Committee (TCC) with regard to status of work performed, communicating findings
relevant to the BSA Pension Plan, receiving feedback and direction on deliverables and
additional areas requiring research, as well as coordination with other professionals retained by
the TCC.

Task: Business Analysis
(5.5 hours; $4,175.00)
Time spent includes review of BSA financial statements, claims filed by the Pension Benefit
Guaranty Corporation (PBGC), minimum funding requirements for the BSA Pension Plan and
other reports provided by the Debtors, as well as documents and schedules provided in the virtual
data room. Includes significant time spent reviewing and analyzing the updated 5-year business


DOCS_DE:234741.1 85353/002                           4
               Case 20-10343-LSS            Doc 5475     Filed 07/02/21    Page 8 of 11




plan, including appendices related to projections of contributions to and the funded status of the
BSA Retirement Plan

Task: Meetings – Other
(5.9 hours; $4,645.00)
Time billed under this category includes calls/meetings with other professionals retained by the
TCC to ensure non-duplication of efforts, provide and receive guidance on respective activities,
and proper procedures with respect to virtual data room access. Includes attendance and
participation at meetings with mediators, BSA representatives and counsel, and other consultants
and advisors representing various parties to the bankruptcy.

Task: Internal Communications
(22.3 hours; $17,885.00)
Time billed under this category includes engagement scoping, resource planning, and
engagement execution strategy, as well as discussion of various regulatory, financial, and
deliverable-specific matters. Includes time debriefing on the outcome of meetings with Counsel
and parties listed under “Meeting – Other”, and determining appropriate follow-on requirements.

Task: Regulatory Analysis
(0.9 hours; $855.00)
Time billed under this category includes research into relevant regulatory guidance (statute,
regulations, and other pronouncements) in order to analyze the viability of continued sponsorship
of the BSA Retirement Plan by the Local Councils in the event of the dissolution of the BSA.

Task: Fee Application
(3.7 hours; $1,890.00)

Prepare the monthly fee applications in accordance with Court guidelines.

                                   ACTUAL AND NECESSARY EXPENSES

                 9.          Rock Creek incurred $0.00 expenses during the Fee Period.

                                      VALUATION OF SERVICES

                 10.         Rock Creek professionals expended a total 60.00 hours in connection with

their representation of the Committee during the Fee Period, as follows:

 Name of Professional               Position of the Applicant         Hourly      Total    Total
     Individual                                                        Rate       Hours Compensation
                                                                                  Billed
 John L. Spencer III             Managing Director                     $950.00     33.20   $31,540.00
 Timothy P. Peach                Managing Director                     $650.00     24.30   $15,795.00
 Heidi Lipton                    Founding Partner                      $300.00      2.50   $ 750.00



DOCS_DE:234741.1 85353/002                           5
               Case 20-10343-LSS            Doc 5475      Filed 07/02/21    Page 9 of 11




                                           Grand Total: $48,085.00
                                           Total Hours:      60.00
                                           Blended Rate: $ 787.41

                 11.         Attached hereto as Exhibit A is a statement of the time expended and fees

incurred by Rock Creek during the Fee Period. Rock Creek expended a total of 60.0 hours in

connection with these chapter 11 cases during the Fee Period. The services for which Rock

Creek is requesting compensation were performed for or on behalf of the Committee.

                 12.         In accordance with section 330 of the Bankruptcy Code, the fees requested

are reasonable in light of factors including, among other things, (a) the complexity of these

chapter 11 cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the

value of such services, and (e) the costs of comparable services other than in a case under this

title. Moreover, Rock Creek has reviewed the requirements of Del. Bankr. LR 2016-2 and the

Administrative Order and believes that this Application complies with such Rule and Order.

                 13.         Although Rock Creek has made every effort to include all fees and

expenses incurred during the Fee Period in this Application, some fees and expenses might have

been omitted from this Application due to delays caused by accounting and processing during the

Fee Period. Rock Creek reserves the right to submit further applications to the Court for

allowance of such fees and expenses not included herein. Subsequent fee applications will be

filed in accordance with the requirements of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules and the Administrative Order.




DOCS_DE:234741.1 85353/002                            6
              Case 20-10343-LSS            Doc 5475      Filed 07/02/21   Page 10 of 11




                                 CERTIFICATION OF COMPLIANCE

                  14.        The Undersigned has reviewed the requirements of Local Rule 2016-2 and

certifies that to the best of their knowledge, information and belief, this Application complies

with that rule.

                  WHEREFORE, Rock Creek requests payment in the amount of $38,468.00,

which is equal to 80% (i.e., $48,085.00) of total compensation earned by Rock Creek for its

services to the Committee during the Fee Period.

Dated: July 2, 2021                ROCK CREEK ADVISORS LLC


                                           /s/ John L. Spencer III
                                    By: John L. Spencer III
                                    Its: Managing Director
                                    Pension Financial Advisors to the Tort Claimants Committee




DOCS_DE:234741.1 85353/002                           7
              Case 20-10343-LSS            Doc 5475     Filed 07/02/21    Page 11 of 11




                      CERTIFICATION OF ROCK CREEK ADVISORS LLC

I, John L. Spencer III, declare under penalty of perjury as follows:

                 1.          I have been retained by the Tort Claimants’ Committee as Pension

Financial Advisors.

                 2.          I have reviewed the Second Monthly Application of Rick Creek Advisors

LLC, Pension Financial Advisors to the Tort Claimants’ Committee, for Allowance of

Compensation and Reimbursement of Expenses for the Period from January 1, 2021 through

February 29, 2021 (the “Application”).

                 3.          To the best of my knowledge, information, and belief formed upon the

basis of my participation in these cases, as well as after reasonable inquiry, the facts set forth in

the foregoing Application are true and correct and materially comply with the applicable orders,

rules, guidelines and requirements as set forth by the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, Del. Bankr. L.R. 2016-2, and the Executive Office for the United States

Trustee.

        I certify, under penalty of perjury, that the foregoing statements made by me are true to

the best of my knowledge, information and belief.



Dated: July 2, 2021                               /s/ John L. Spencer III
                                                  Rock Creek Advisors LLC




DOCS_DE:234741.1 85353/002
